Citation Nr: 1632209	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to service-connected disabilities.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to service-connected disabilities.

5.  Entitlement to an initial rating in excess of 50 percent for bilateral pes planus to include extraschedular consideration.  

6.  Entitlement to a rating in excess of 20 percent for lumbar myositis and lumbar disc disease.  

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the feet.  

8.  Entitlement to a total rating due to individual unemployability caused by service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972 and from December 1972 to March 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2011, August 2012 and February 2013.  In June 2013.  The Veteran had a Travel Board hearing before the undersigned; a transcript of that hearing is associated with the Veteran's record.  In December 2014 the Board denied entitlement to ratings in excess of 50 percent for bilateral pes planus and 10 percent for degenerative disease of the feet with metatarsalgia, and remanded the claims of entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities, an increased rating for lumbar myositis and lumbar disc disease, and a TDIU.  The Veteran appealed to the United Stated Court of Appeals for Veterans Claims (Court), the claims of entitlement to ratings in excess of 50 percent for bilateral pes planus and 10 percent for DJD of the feet with metatarsalgia.  In a November 2015 Joint Motion for Partial Remand (JMPR) and a December 2015 Court Order, the Court remanded the matters for actions consistent with the terms of the JMPR.

The issue of entitlement to a rating in excess of 20 percent for lumbar myositis and lumbar disc disease is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his peripheral neuropathy, left upper extremity, is secondary to his service-connected disabilities. 

2.  Resolving all doubt in favor of the Veteran, his peripheral neuropathy, right upper extremity, is secondary to his service-connected disabilities.

3.  Resolving all doubt in favor of the Veteran, his peripheral neuropathy, left lower extremity, is secondary to his service-connected disabilities.

4.  Resolving all doubt in favor of the Veteran, his peripheral neuropathy, right lower extremity, is secondary to his service-connected disabilities.

5.  The Veteran's bilateral pes planus is productive of pronounced impairment and does not present an exceptional disability picture; nor has his disability picture exhibited such related factors as marked interference with employment or frequent periods of hospitalization.  

6.  The Veteran has bilateral DJD of the feet with metatarsalgia; his disability does not present an exceptional disability picture; nor has his disability picture exhibited such related factors as marked interference with employment or frequent periods of hospitalization.  

7.  The evidence for a TDIU stands in relative equipoise, resolving all doubt in the Veteran's favor, his service-connected disabilities have rendered him unemployable for the entire period under consideration.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy, left upper extremity, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for peripheral neuropathy, right upper extremity, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for service connection for peripheral neuropathy, left lower extremity, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  The criteria for service connection for peripheral neuropathy, right lower extremity, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  The criteria for a rating in excess of 50 percent for bilateral pes planus have not been met; nor have the criteria been met for referral to the Director of the VA Compensation Service for an extraschedular rating.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5276 (2015).

6.  The criteria for a rating in excess of 10 percent for DJD of the feet with bilateral metatarsalgia have not been met; nor have the criteria been met for referral to the Director of the VA Compensation Service for an extraschedular rating.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5276 (2015).

7.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for peripheral neuropathy of the upper and lower extremities, and a TDIU, which represents a complete grant of the benefits sought with regard to the appeal of those matters.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In addition, the Veteran's bilateral pes planus claim arises from an appeal of the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice for this matter is needed under VCAA.

Regarding the increased rating claim of DJD of the feet, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO provided pre-adjudication VCAA notice in a letter dated in June 2012.  Relevant to its obligation to assist the Veteran, VA treatment records have been secured.  The Veteran was afforded VA foot examinations in May 2012, and April 2016.  VA's duty to notify and assist is met.

In June 2013, during the course of the appeal, the Veteran had a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  The issues were entitlement to service connection for peripheral neuropathy of the upper and lower extremities; entitlement to an increased rating for degenerative joint disease of the feet; and entitlement to a TDIU.  The hearing transcript shows that the AVLJ explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

Legal Criteria, Factual Background and Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection - Peripheral Neuropathy Upper and Lower Extremities

The Veteran contends he has peripheral neuropathy of the upper and lower extremities as a result of active duty service, or in the alternative as secondary to service-connected disabilities.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service treatment record (STRs) show in August 1989 the Veteran was seen with complaints of continuing pain of bilateral shoulder and right elbow joints for one month, but that same had been occurring for years.  In a March 1990 clinical record, the Veteran complained of right hand pain for 2 months, made worse with grasping and had started to involve the 4th and 5th digits.  He had a prior medical history of degenerative joint disease of the shoulder and elbow.  The assessment was neuritis.  In his February 1990 medical examination report for retirement, the Veteran reported that he had lost strength in his right hand grip in the past two weeks.  On clinical evaluation a neurologic abnormality (weakness of right hand) was shown.  The examiner noted weakness of the right hand and pain, swelling of shoulders and right elbow (T3).

MRI [magnetic resonance imaging] of the lumbar spine dated February 2010 shows central posterior disc protrusion L5/S1 with slight lateralization towards the left side in contact with both S1 nerve roots, more to the left.

On August 2011 VA foot examination (other than flatfoot/pes planus), the Veteran reported that he worked as a paratrooper in the military and when he jumped from the airplane while in service he landed on his feet several times and hurt his feet and back; he quit jumping after 13 years.  The examiner noted that he reviewed the Veteran's October 2000 VA podiatry report for the reported history.  At that time the Veteran presented with complaints of bilateral heel pain for 3 months and right 2nd and 3rd digit pain for one month.  He denied any injury or trauma to the area.  The heel pain was bilateral and was worse with standing upon applying pressure to the region.  The Veteran stated that he experienced a sharp shooting pain around the periphery of the heel, which also affected the central plantar portion of the calcaneus.  When he was on his feet, he often had to try to keep pressure off of both heels to avoid the pain.  He also related a vague anterior left ankle pain which had been coming and going on and off over the past few weeks.  The diagnoses in October 2000 were bilateral heel neuritis-Baxter's neuritis and possible neuroma right 2nd interspace.  The Veteran was given tulle heel cups to help pad the area and prevent further nerve irritation.  During the current examination, the examiner noted that both feet were severely affected.  The diagnosis was unspecified idiopathic peripheral neuropathy - bilateral heel neuritis.  The examiner noted that the Veteran had bilateral heel neuritis diagnosed 11 years ago, he was given heel cushion and he used large shoes to avoid pain, the pain was well controlled at that time.  The Veteran had not seen a podiatrist in many years, and he used a cane on and off for his knee and foot pain.  

On August 2011 VA knee and lower leg conditions examination, the examiner noted there was radiographic evidence of mild DJD.  On May 2012 VA peripheral nerves conditions examination, the Veteran reported he had a gradual increase in numbness and tingling in his hands and his feet over the past several decades.  Peripheral neuropathy was noted in the upper and lower extremities.  On examination, constant and intermittent moderate pain was present in the right and left lower extremities.  Paresthesias and/or dysesthesias were moderate in the bilateral upper and lower extremities.  He had mild numbness in the bilateral upper extremities and moderate numbness in the bilateral lower extremities.  Hand/fingers were decreased bilaterally.  There was mild incomplete paralysis bilaterally of the radial and median nerves.  There was mild incomplete paralysis of the sciatic nerve, bilaterally.  The diagnosis was peripheral neuropathy, diagnosed 2000.  The examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The rationale for the opinion was that the pattern of the Veteran neuropathy is general and diffuse and involves hands as well as feet.  There is little evidence today of major neuropathy related to lumbar spine disease.  The general neuropathy, which involves upper and lower extremities is much more likely related to his long standing, although otherwise mild, diabetes, and does not fit the pattern of back-related neuropathy.  

A May 2012 VA medical opinion (by the same physician who conducted the May 2012 examination) addressed the matter of whether it is at least as likely as not that the Veteran's general, diffuse peripheral neuropathy has been aggravated by a service-connected disability, including his lumbar myositis and lumbar disc disease, pes planus, and/or degenerative joint disease of the shoulders, hands, knees, and feet.  The examiner opined that the Veteran's diffuse peripheral neuropathy is at least as likely as not aggravated beyond its natural progression by service-connected disabilities.  The examiner's reasoning for the opinion was that the Veteran had a mild peripheral neuropathy.  He also had evidence of intravertebral disc disease with lumbar nerve root compression and nerve root pain (sciatica) by history and examination.  The examiner noted that it was interesting that the lumbar neuropathy was not evident or complained about when he examined the Veteran 3 years ago.  There is evidence that it had been present and is documented in STRs.  Although it is possible that the peripheral neuropathy, related presumably to diabetes, could actually ameliorate some of the leg pain from his back, it could just as easily make it worse.  It is as likely as it is unlikely that the neuropathy does aggravate his service-connected disc condition.  The examiner further opined that the aggravation was minor and not the central problem.  The examiner did not think it added to the Veteran's disability. 

On July 2012 VA back conditions examination, the Veteran reported that his low back pain radiated into his lower extremities, and that he experienced numbness, tingling and weakness in his lower extremities almost daily.  On examination, he had positive straight leg raising bilaterally.  He had radicular pain symptoms due to radiculopathy of the lower extremities that was severe on the right and moderate on the left.  He had moderate paresthesias and/or dysesthesias of the lower extremities, and severe numbness.  He had involvement of L2/L3/L4 nerve roots (femoral nerve) bilaterally, involvement of L4/L5/S1/S2/S3 nerve roots involvement (sciatic nerve) bilaterally, and other nerves (peroneal and sural) bilaterally.  The severity of the radiculopathy was severe on the right and moderate on the left.  There were no other neurologic abnormalities of findings such as bowel or bladder.   

On February 2013 VA flatfoot examination, the Veteran reported that since service (where he was a paratrooper for 13 years), the pain in his arches have become progressively worse.  The pain in his arches was 7/10 and sharp with weight bearing radiating to the medial ankles, bilaterally with weight-bearing.  He stated that his feet feel fatigued and weak with weight bearing greater than 5 minutes.  

An August 2014 VA primary care clinic visit report shows the Veteran still had pain in the lower back and pain up into his mid-spine.  He reported on an off pain/numbness of the inner thighs and down to toes, and weakness in legs.

In a September 2015 VA addendum to the spine examination report, the examiner noted the Veteran had a mild peripheral neuropathy, and evidence of intravertebral disc disease with lumbar nerve root compression and nerve root pain (sciatica) by history and examination.  The examiner noted further that it is interesting that the lumbar neuropathy was not evident or complained about when the Veteran was examined 3 years ago.  But there is evidence that it had been present and was documented in service treatment records.  The examiner noted that the Veteran had significant lumbar disease with sciatica.

On April 2016 VA back examination, the examiner noted that compared to the prior 2012 VA examination, the Veteran is able to walk longer.  In 2012 he reported he could walk 25 yards; and now he could walk about 200 yards.  He has had resolution of his radicular pain from 2012; there was no radicular pain reported or found during the current examination.  

Based on the foregoing, the Board finds that service connection for peripheral neuropathy of the upper and lower extremities is warranted.  The Veteran is service-connected for lumbar spine disability, DJD of the feet with bilateral metatarsalgia and bilateral hand disability.  The evidence shows the Veteran was diagnosed with bilateral heel neuritis-Baxter's neuritis and possible neuroma right 2nd interspace in October 2000.  Radiographic evidence of mild DJD was noted on the August 2011 VA knee and lower leg conditions examination.  On May 2012 VA peripheral nerves conditions examination, the Veteran reported he had a gradual increase in numbness and tingling in his hands and his feet over the past several decades.  Peripheral neuropathy of the upper and lower extremities was diagnosed.  On July 2012 VA back examination, the Veteran had radicular pain symptoms due to radiculopathy of the lower extremities that ranged from moderate to severe.  

The Veteran has current diagnoses of peripheral neuropathy of all four extremities, related to his service-connected disabilities (lumbar spine disability, DJD of the feet with bilateral metatarsalgia and bilateral hand disability).  Although the May 2012 VA peripheral nerves examiner noted the Veteran's peripheral neuropathy was much more likely related to his long standing diabetes (non-service-connected), such is not supported by the record.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that there is clinical evidence to support the conclusion that his peripheral neuropathy is related to his service-connected lumbar spine disability, DJD of the feet with bilateral metatarsalgia and/or bilateral hand disability.  Service connection on a secondary basis for peripheral neuropathy of all four extremities is warranted.  The appeal is granted.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Bilateral Pes Planus

The Veteran's bilateral pes planus is currently rated under Code 5276.  See 38 C.F.R. § 4.71a.  He is in receipt of the maximum schedular rating of 50 percent under this diagnostic code.  This rating reflects pronounced bilateral acquired flat foot (pes planus)--meaning marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Code 5276.  As the maximum rating under Code 5276 for bilateral pes planus has been assigned the Veteran's claim for a rating in excess of 50 percent for bilateral pes planus under this Code is denied.  

A higher rating, however, is available for other foot injuries under Code 5284.  This diagnostic code allows for 30 percent ratings for each foot that experiences severe disability and 40 percent ratings where there is actual loss of use of a foot.  See 38 C.F.R. § 4.71a, Code 5284.  Notably the Veteran is separately rated for DJD of the feet with bilateral metatarsalgia under 38 C.F.R. § 4.71a, Code 5279.  Therefore, further consideration for higher ratings for the Veteran's feet under potentially relevant diagnostic codes will be directed toward his service-connected disability of the feet, and not the service-connected bilateral pes planus where he is already receiving the maximum rating under Code 5276.  

Moreover, as noted, the Veteran appealed to the Court, the Board's December 2014 decision that denied a rating in excess of 50 percent for bilateral pes planus to include referral for consideration of an extraschedular rating.  Pursuant to the JMPR the Court, in a December 2015 Order, remanded the matter to the Board to provide an adequate statement of reasons or bases for the conclusion denying referral for extraschedular consideration, citing Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Inasmuch as the Veteran was assigned the highest schedular evaluation for his service-connected bilateral pes planus, the Board considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral pes planus.  38 C.F.R. § 3.321(b)(1).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Id. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  

In this instance, the Veteran's service-connected bilateral pes planus was manifested by signs and symptoms of pain, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances and accordingly he was assigned a 50 percent rating for bilateral pes planus under Code 5276.  38 C.F.R. § 4.71a, Code 5276.  On the recent April 2016 VA foot disabilities examination, the Veteran reported some improvement of his feet.  He stated that orthotics helped to reduce the pain from 9/10 to 6/10.  There was no pain on manipulation of the feet.  On examination, he did not have extreme tenderness of the plantar surfaces of the feet, or decreased longitudinal arch height of the feet on weight-bearing.  There was no objective evidence of marked deformity or pronation of the feet.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  The examiner noted that x-rays weight bearing did not demonstrate flat foot in the Veteran, which was also confirmed with x-ray of the right foot.  The examiner further noted that the Veteran's symptoms as reported are more consistent with plantar fasciitis, improved with the use of orthotics.  The Board, on review, does not find that a referral for consideration of an extraschedular rating is warranted under this first Thun element.  The Veteran's reported improvement and improved symptoms on examination suggests a less severe level of impairment contemplated by the schedular criteria under Code 5276.  Thus, the first Thun element is not satisfied here.  

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture in that regard.

Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Here, the evidence shows the Veteran is able to prepare meals; although his wife may do it for him.  He can eat, dress and bathe himself.  He is able to drive (limited to about 30 to 60 minutes due to back and feet pain).  He stated that his feet prevent him from working in a physical job due to limitations with standing to about 5-10 minutes.  He stated that his feet would not prevent him from performing a sedentary job with no issues related to his feet.  He has a routine appointment with VA every 6 months and never goes for an urgent visit for his feet.  There is no evidence of record of frequent periods of hospitalization for the Veteran's bilateral pes planus.  Thus, there is nothing in the record to indicate that the Veteran's bilateral pes planus disability has caused impairment over and above that which is contemplated in the assigned schedular rating.  The Board has therefore determined that referral of this matter to the Director the VA Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

DJD of the Feet

The Veteran is assigned a 10 percent rating for his service-connected DJD of the feet with bilateral metatarsalgia, which is the highest schedular rating available for metatarsalgia of the foot under 38 C.F.R. § 4.71a, Code 5279.  In considering other potentially relevant diagnostic codes for a rating in excess of 10 percent for the Veteran's service-connected DJD of the feet, the Board finds that service-connected DJD (arthritis) of the foot, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the interphalangeal, metatarsal and tarsal joints of the lower extremities, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (f).  However, the 20 percent and 10 percent ratings based on X-ray findings are not to be combined with ratings based on limitation of motion.  In this regard, the Board notes that the Veteran has service connection for DJD of the right shoulder, rated as 20 percent disabling, based on limitation of motion.  Therefore, the X-ray evidence of arthritis does not provide an avenue for a higher evaluation for DJD of the feet.  

The Board has also considered the possibility of a higher schedular rating for DJD of the feet under a closely analogous diagnostic code such as 38 C.F.R. § 4.71a, Code 5284.  38 C.F.R. § 4.20.  However, that diagnostic code assigns ratings on the degree of impairment, e.g., moderate, moderately severe, or severe.  Such degrees of impairment are already contemplated by the rating for the Veteran's bilateral pes planus.  The Board is precluded from evaluating the same disability, or the same manifestation of a disability, under different diagnostic codes, i.e., pyramiding; and, it will not be done here.  38 C.F.R. § 4.14.  

The Board has also considered other diagnostic codes which provide higher schedular ratings for various disorders of the feet.  However, the Veteran does not have weak foot (Code 5277), claw foot (Code 5278), hallux valgus (Code 5280), hallux rigidus (Code 5281), or malunion/nonunion of the tarsal or metatarsal bones (Code 5283).  

The Veteran also appealed this matter to the Court, pursuant to the Board's December 2014 decision.  That Board decision denied a rating in excess of 10 percent for DJD of the feet with metatarsalgia, to include referral for consideration of an extraschedular rating.  Pursuant to the JMPR the Court, in a December 2015 Order, remanded the matter to the Board to provide an adequate statement of reasons or bases for the conclusion denying referral for extraschedular consideration, citing Brambley, 17 Vet. App. at 24.

On May 2012 VA foot examination, the Veteran reported he had bilateral heel pain for the past 3 months and right 2nd and 3rd digit pain for one month.  In both circumstances the Veteran denied any injury or trauma to the area.  The heel pain was bilateral and was worse with standing and upon applying pressure to the region.  The Veteran stated that he experienced a sharp shooting pain around the periphery of the heel with also affected the central plantar portion of the calcaneus.  The Veteran stated that when he was on his feet he often has to try to keep pressure off of both heels to avoid the pain.  He stated that the right 2nd and 3rd digit pain began one month ago when he began experiencing sharp, shooting pain localized to the right 2nd and 3rd digits.  The Veteran related that the pain comes and goes.  He related a vague anterior left ankle pain which had been coming and going and on and off over the past few weeks.  He had positive tinels sign on the right 2nd and 3rd digits.  There was pain upon compression to posterior heel bilaterally.  There was no functional impairment of the foot such that functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  The diagnosis was heel neuritis.  Regarding functional impact, the examiner noted that the Veteran was disabled, but his disability was more related to his back, arm and knee conditions.  His foot pain may play a small part.  

On the recent April 2016 VA foot disabilities examination, the Veteran reported some improvement of his feet.  He stated that orthotics helped to reduce the pain from 9/10 to 6/10.  There was no pain on manipulation of the feet.  During flare-ups he limited his walking and standing.   On examination, he did not have extreme tenderness of the plantar surfaces of the feet, or decreased longitudinal arch height of the feet on weight-bearing.  He has had no foot surgery.  There was no pain on physical examination of either foot.  He reported pain on weight-bearing, interference with standing and lack of endurance as contributing factors of the disability associated with limitation of motion.

Comparing the described manifestations of the Veteran's DJD of the feet with bilateral metatarsalgia and the respective associated impairment shown in the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the disability, and consequently those criteria are not inadequate.  All of the Veteran's symptoms of DJD of the feet with metatarsalgia (and related functional impairment) are contemplated and encompassed in the ratings describing the foot.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria so as to render those criteria inadequate.  The Veteran stated that his feet prevent him from working in a physical job due to limitations with standing to about 5-10 minutes.  He stated that his feet would not prevent him from performing a sedentary job with no issues related to his feet.  He has a routine appointment with VA every 6 months and never goes for an urgent visit for his feet.  There is no evidence of record of frequent periods of hospitalization for the Veteran's foot disability.  Thus, there is nothing in the record to indicate that the Veteran's DJD of the feet with bilateral metatarsalgia has caused impairment over and above that which is contemplated in the assigned schedular rating.  The Board has therefore determined that referral of this matter to the Director the VA Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for pes planus, rated 50 percent from July 20, 2011; lumbar myositis, lumbar disc disease, disc protrusion, L5-S1, rated 20 percent from October 16, 2007; DJD of the right shoulder, rated 20 percent from July 20, 2011; DJD of the feet with bilateral metatarsalgia, rated 10 percent from April 1, 1990; DJD of the right and left knees, each rated 10 percent from October 16, 2007; tinnitus, rated 10 percent from March 29, 2008; degenerative joint disease of the left shoulder, rated 10 percent from April 29, 2009; and bilateral knee disorder, shoulder disorder, bilateral hand disorder, bilateral hearing loss, chronic tonsillitis, hiatal hernia duodenitis, chronic acne and seborrheic keratosis, folliculitis and tinea versicolor, and tinea pedis, each rated 0 percent from April 1, 1990.  The combined disability is 90 percent from July 20, 2011.

The Veteran's application for increased compensation based on unemployability was received at the RO in May 2012.  He noted in the application that his service-connected bilateral knee, bilateral shoulder, back and feet disabilities prevented him from securing or following any substantially gainful occupation.  He last worked full-time October 2010.  He was self-employed.  He completed 4 years of college and earned a Bachelor's in computer science.

A June 2012 VA foot examination report notes that a VA provider reviewed the claims file and VA records including VA examination reports of August 2011 and May 2012 and noted the Veteran came to the United States from Puerto Rico after retiring the year before.  He started a business making blinds.  VA provider noted that the Veteran's medical records did not demonstrate that his service-connected DJD of the feet precluded him from maintaining substantial gainful employment.  VA provider opined that it is less likely as not that the Veteran's service-connected DJD of the feet precluded him from maintaining substantial gainful employment. 

On July 2012 VA back examination, the examiner opined that the Veteran's service-connected low back disability at least as likely as not precludes him from maintaining substantially gainful employment.  He noted that the Veteran stated that pain was progressively worse and had become so bad that in 2010 he was hardly able to walk.  He was no longer able to run his business making vertical blinds and had to close the business.  He reported he had symptoms that flare with any range of motion, sitting, standing, and walking.  The examiner noted that the Veteran was unable to even do sedentary work due to the severity of his symptoms.

On February 2013 VA foot examination the examiner noted that the Veteran was unemployed; he last worked 2 years prior making blinds.  The Veteran stated that he resigned from doing that job due to back and foot pain.  The examiner opined that the Veteran would still be able to maintain and secure sedentary employment.  His flatfeet had a mild impact on his ability to work.

On September 2015 VA addendum to spine examination report, the examiner explained that the Veteran has significant degenerative spine disease and history and physical findings which correlate with his imaging data.  The examiner noted that the Veteran gave up his profession because his back would not permit him to perform the tasks required in installing blinds.  The examiner further noted that it is conceivable at the Veteran age and with new education, and the rare understanding employer, he could find employment.  But, this of course, is as unlikely as to be considered impossible, so practically speaking, the Veteran is not employable at this time, and will likely not be in the future.

On April 2016 the Veteran underwent VA examinations of the feet, back, shoulders and arms, and knees and lower legs by the same VA examiner.  During the foot examination, the Veteran reported that his feet would prevent him from working in a physical job due to limitation with standing (5 to 10 minutes).  He stated that his feet disability would not prevent him from performing a sedentary job with no issues related to his feet.  Regarding the back, the Veteran reported that his back would prevent him from sitting to perform a sedentary position because he could not sit for a prolonged period of time.  He stated that he would not be able to perform a job properly because he would have to get up and walk around a lot.  The examiner noted that the Veteran would less likely be capable of performing any physical job; however, he is as likely as not capable of performing a sedentary position with the ability to change position as needed.  The examiner opined that the Veteran was as likely as not capable of performing a sedentary job with regard to his lumbar spine.  With regular appropriate pain management his overall level of function would be expected to improve further.  Regarding the shoulders and arms examination, the examiner noted that the Veteran's right shoulder presents with limited ability to work overhead, but he is capable of performing sedentary work.  Regarding the knee and lower leg examination, the examiner noted that the Veteran would less likely be capable of performing any job requiring prolonged walking or standing.  He is as likely as not capable of performing a sedentary job with regard to his knees.

Taking all examination reports into account (including the Veteran's lay statements therein), the Board finds that the evidence with regard to this matter is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to a TDIU is granted during the entire period on appeal.


ORDER

Service connection for peripheral neuropathy, left upper extremity is granted.

Service connection for peripheral neuropathy, right upper extremity is granted.

Service connection for peripheral neuropathy, left lower extremity is granted.

Service connection for peripheral neuropathy, right lower extremity is granted.

Entitlement to a rating in excess of 50 percent for bilateral pes planus is denied.

Entitlement to a rating in excess of 10 percent for DJD of the feet is denied.

A TDIU is granted.


REMAND

The Veteran underwent VA back examination in April 2016.  He reported that he feels constant pain in the lower back, a level 8/10.  The examiner observed the Veteran sitting in a chair, occasionally shifting, smiling and laughing at times.  He stated he had morning stiffness and at night he was unable to sleep well due to pain in general.  The examiner noted that the Veteran was most limited with walking due to both the back and feet.  The Veteran reported that 1 to 2 times a month he had severe back pain and had to lie down.  He stated his back would prevent him from sitting to perform a sedentary position because he could not sit for a prolonged period of time.  The examiner noted that the Veteran sat relatively comfortably for approximately 60 minutes during the interview and then rose to move for knee and back discomfort.  He had associated pain or limitations with bending and prolonged positions.  The examiner noted that the Veteran flew to Connecticut from Puerto Rico for the examination and planned to return to Puerto Rico in 10 days.  The flight was about 3 hours and he stated that he did walk during the flight due to back discomfort.  He was able to drive to the examination and walked using a cane.  Accordingly, the Veteran reported having flare-ups of the back and functional loss or functional impairment of the back described as a decreased ability to walk, stand and sit.  He experienced pain with forward flexion, right lateral flexion and left lateral flexion.  While the examiner acknowledged some of the Veteran's functional limitation, she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time, and/or during flare-ups.  The examiner explained that there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the spine was used repeatedly over a period of time.  The examiner further explained that based on the available evidence and examination findings, it is not possible, without resorting to speculation to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  The Board finds that the examiner has not provided a thorough basis for the inability to provide an opinion without resorting to speculation in this instance.  The Veteran has described his inability to function during flare-ups or during periods of repeated use of his back, which the examiner has also observed.  

In addition, since this matter is being remanded, the Board will consider this matter in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In reviewing the April 2016 VA examination findings, the Board concludes that these findings do not meet the specifications of Correia.  The examination report does not include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for the appropriate VA examination, to be conducted by an examiner other than the April 2016 VA examiner, to determine the current severity of his service-connected back disability.  The Veteran's record must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.

Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and [as applicable] with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.

Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


